EXHIBIT 99.2 Rotate Black Gaming, Inc. 1/1/07 To 3/12/11 Contract Benefit Lost Profits Contract Payment Seneca Catskill Gaming Corp. - Bank Deposit Contract Payments to Seneca Nation Plus Initial cost Interest on Stillwater Revolver Thru 3/31/10 Operating Operating Expenses Payroll Expense - June 2007 to March 31, 2011 3D Land Land Cost - 3D Interest Expense - 3D Shawanga Land Option Escrow Deposit - Exit 114 Property Licensing Fees Legal Fees - Licensing Licensing Fee - Seneca Catskills Project Damages
